Citation Nr: 1312533	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-28 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral knee condition.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left hip condition.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left shoulder condition.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1973 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

In July 2010, the Veteran's representative submitted a VA Form 9 in which the Veteran requested to testify before a Veterans Law Judge at a Travel Board hearing.  See 38 C.F.R. § 20.700 (2012).  In a November 2011 written statement, the Veteran's representative stated that the Veteran would testify before a Veterans Law Judge at a Travel Board hearing or a videoconference hearing, whichever could be scheduled at the earliest date.  Pursuant to the Veteran's request, the RO scheduled the Veteran for a videoconference hearing in March 2013.  Subsequently, the Veteran declined the videoconference hearing and requested to testify before a Veterans Law Judge at a Travel Board hearing.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without affording the Veteran an opportunity for the requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2012).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



